         Case 1:18-cr-00390-PAE Document 473 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        18 Cr. 390 (PAE)
                        -v-
                                                                      AMENDED ORDER

LOUIS BROWN,
                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On June 17, 2020, the Court granted Louis Brown’s motion for compassionate release

from FCI Danbury, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Dkt. 472. The Court incorporates

its prior opinion by reference.

       This amended order clarifies that Mr. Brown is to be released from BOP custody

effective June 18, 2020, so as to facilitate his successful transition to temporary housing.


       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge

Dated: June 17, 2020
       New York, New York
